DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed September 17, 2021. Claims 1-4, 6-8, 10, 16-22, have been amended, claims 5, 9, 12, 23-38 are cancelled. Claims 1-4, 6-8, 10, 11, 13-22, and 39 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), including “tool identifying means for identifying which of the plurality of tools has been connected to them” in claim 1 and “haptic feedback means” in claims 14, 17, and 18 are being interpreted 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 10-11, 13-19, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160210882 (“Gulasy”) in view of U.S. Patent Publication 20140276950 Smaby and further in view of US Patent Pub. No. 20130189663A1 (“Tuchschmid”). 
Concerning claim 1, Gulasy discloses A simulator comprising a first part of a body comprising: 
a stand (Figs. 1-2 (103), ¶ [0034])
drive electronics (¶ [0049] (“The haptic components (2.1) may include Gimbal mechanisms (2.1.1.1, 2.1.2.1), motors and drives (2.1.1.2, 2.1.2.2), and hand piece interfaces (2.1.1.3, 2.1.2.3).”)), 
Haptic force feedback device mounted to the body (¶ [0001], ¶ [0032], ¶ [0034] (“ haptic right arm (109) and a haptic left arm (111) may be connected to and controlled by a right haptic mechanism (113) and left haptic mechanism (115)”), ¶ [0049], ¶ [] , 
a first robot arm (Figs. 1-2, ¶ [0034] (“A haptic right arm (109) and a haptic left arm (111) may be connected to and controlled by a right haptic mechanism (113) and left haptic mechanism (115), respectively.”), ¶ [0036]), 
a second robot arm (Figs. 1-2, ¶ [0034] (“A haptic right arm (109) and a haptic left arm (111) may be connected to and controlled by a right haptic mechanism (113) and left haptic mechanism (115), respectively.”) , ¶ [0036]), and 
a controller (Figs. 1-2, ¶ [0034] (“A haptic right arm (109) and a haptic left arm (111) may be connected to and controlled by a right haptic mechanism (113) and left haptic mechanism (115), respectively.”), ¶ [0036], ¶ [0047] (“A haptics control unit (208) receives simulation modeling information from the physics modeling application. The haptics control unit (208) further receives surgical input information (216) from the haptic arms (109, 111) concerning the position and orientation of the haptic arms (109, 111). The haptics control unit (208) controls the amount of force and resistance applied by the haptic mechanisms (113, 115) to the haptic arms (109, 111).”)), 
the first robot arm having a first connector at a distal end for interchangeably connecting to any of a plurality of tools, the second robot arm having a second connector at a distal end for interchangeably connecting to any of the plurality of tools (¶[0037] (“In one embodiment, the haptic arms (109, 111) allow the changing of handles that are representative of actual surgical instruments. … the instrument visual under the microscope (107) will change for each type of instrument.”), ¶ [0155], ¶ [0765-768] (“1.1.12.1 Proper feel and functionality of 
wherein each of the first connector and the second connector comprise respective tool identifying means for identifying which of the plurality of tools has been connected to the respective first connector or second connector, at least one of the plurality of tools being configured to be connected to any of the first connector of the first robot arm or the second connector of the second robot arm, 
a second part of the body forming a cartridge for attachment to the first part of the body (¶ [0057] (“A Courseware (Panel PC) computer (350) runs the “Simulator Interface Application” (SIA). The Courseware computer (350) may include components for … task content (360)”)), the cartridge comprising: the plurality of tools, and a program including an associated procedure (¶ [0050] (“The simulator represents a visual graphical model of the eye that simulates a realistic MSIC surgery.”), whereby the controller is operable to simulate at least two different procedures (¶ [0027] (“The present invention is described in the context of MSIC surgery. However, the present invention may be used to simulate other types of surgical procedures performed on the human eye and on other parts of the human body.”), ¶ [0057] (“The supervisor station (370) includes a video display (372). The principal function of the (SIA) is to communicate with the simulator in order to deliver training. …the SIA interacts with the Simulator Based Learning System (SBLS), as described below, to enable the student to view  in response to an attachment to the first robot arm or to the second robot arm of any of different ones of the plurality of tools associated with the at least two different procedures (¶ [0036] (“to simulate holding down an eye and increasing pressure in the eye by pressing down on the eye with Colibri forceps, a haptic arm (109, 111) would simulate the Colibri forceps and would restrict movement of the eye in the viewer of the simulated microscope (107). The resistance of a haptic mechanism (113, 115) may be increased to simulate an increase in hardness of the eye that would be felt by the Colibri forceps … simulating interaction with a crescent blade would result in cutting the eye tissues of the virtual eye according to the simulated blade's edge, angle, force, nature of movement etc. The simulator may also simulate interactions between two or more tools.”), ¶ [0041], ¶ [0155], ¶ [0633-0646] (describing procedures and force feedback when using the Weck sponge or scissors)), and at least one of the plurality of tools has a different one of a plurality of associated procedures depending upon the program in the cartridge attached to the first part of the body (¶ [0053] (“The external display allows the trainee and the instructor to communicate with the simulator. Communications include, but not limited to the following: selection of the surgical assignment to practice”), ¶ [0057-0058] (“ the SIA interacts with the Simulator Based Learning System (SBLS), as described below, to enable the student to view active Assignments (allowed based on prerequisite conditions), and to download specific Assignment files and content/learning resources corresponding to the Assignment selected by the student”). The attached local computer is the cartridge and it can be loaded with various assignments that will alter the procedures available to be performed by the instruments.)
 “tool identifying means” but does teach changes in the visuals and force feedback depending on the attached tool. Smaby teaches wherein each of the first connector and the second connector comprises tool identifying means for identifying which of the plurality of tools has been connected to the respective first connector or second connector (Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc.”), ¶ [0164], ¶ [0167], ¶ [0189]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of the tool identification unit from Smaby. Since both references teach methods and systems for performing surgery using haptic feedback with arms that have interchangeable tools the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Gulasy because an identification unit could predictably have been included as part of the interchangeable handles of Gulasy and communicate with the computer to perform tool identification. Further, a POSITA would be motivated to include a tool identification unit to ensure the proper tools are attached for simulation so the visualization and haptic feedback provided correspond with the properly attached tool handle.	
To the extent Gulasy does not disclose a simulator comprising at least one of the plurality of tools has a different one of a plurality of associated procedures depending upon the program in the cartridge attached to the first part of the body Tuchschmid teaches this limitation (Figs. 2-3, 6 (step 2), ¶ [0048] (“The sensors 200, 201, 320 may be directly connected 
Concerning claim 2, Gulasy discloses The simulator as claimed in claim 1, but does not expressly disclose further comprising a third robot arm with a third connector at a distal end for connecting to any of the plurality of tools. Smaby teaches this limitation (Fig. 4, ¶ [0072] (“The patient side cart 22 shown includes four manipulator arms 100”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of the extra arms for simulation of surgies involving additional insertion points. Since both references teach methods and systems for performing surgery using haptic feedback with arms that have interchangeable tools the references are from the same field of endeavor. Smaby teaches that 4 robotic arms may be used as part of laparoscopic surgery (¶ [0007]), while Gulasy was designed “to simulate other types of surgical procedures performed on the human eye and on other parts of the human body.” It would therefore be desirable and predictable to include additional haptic arms to simulate surgeries on other areas of the body that would be performed through 3 or 4 openings.
Concerning claim 3, Gulasy discloses The simulator as claimed in claim 1, but does not expressly disclose further comprising a third robot arm and a fourth robot arm, wherein the third robot arm and the fourth robot arms comprise a third connector and a fourth connector at their distal ends. Smaby teaches this limitation (Fig. 4, ¶ [0072] (“The patient side cart 22 shown includes four manipulator arms 100”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of the extra arms for simulation of surgies involving 
Concerning claim 4, Gulasy discloses The simulator according to claim 1 wherein the controller detects movement of, and/or forces applied to the first robot arm and the second robot arm, and actuates the first robot arm and the second robot arm to apply force feedback to any of the plurality of tools attached thereto in response (¶[0036] (“The haptic arms (109, 111) provide tactile realism in the form of force feedback when working on the virtual eye model. The haptic arms (109, 111) are motion control devices that provide a realistic feeling of the forces to the fingers, hands and arms used to hold the instruments as they interact with the virtual eye.”), ¶ [0055]).
Concerning claim 6, Gulasy discloses The simulator according to claim 1, but does not expressly teach tool connectors. Smaby teaches wherein the tools each comprise one or more connecting elements for connecting to the connectors at the distal ends of the robot arms (Figs. 6A-6D, ¶ [0084] FIG. 6A shows a surgical tool 600 that includes a proximal chassis 602, an instrument shaft 604, and a distal end effector 606 having a jaw 608 that can be articulated to grip a patient tissue. The proximal chassis 602 includes a frame 612 and, in some embodiments, a spring assembly 610, that is shaped to engage with the distal end of a manipulator arm (e.g., shaped to connect to the tool connector 514 described with reference to FIG. 5), ¶ [0086] (“A . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of the tool tool connectors from Smaby. Since both references teach methods and systems for performing surgery using haptic feedback with arms that have interchangeable tools the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Gulasy because the ability to attach tools to the haptic arms and practice insertion would allow for simulation of the complete surgery. Further, a POSITA would be motivated to allow attachment of different tools to the end of the robot arm to allow different types of movement or to use a different tool (Smaby ¶ [0008]).
Concerning claim 7, Gulasy discloses The simulator according to claim 6, but does not expressly teach tool connectors. Smaby teaches The simulator according to claim 6 wherein at least one of the plurality of tools is configured to be connectable to one or to a plurality of the connectors in use (Figs. 6A-6D, ¶ [0084] FIG. 6A shows a surgical tool 600 that includes a proximal chassis 602, an instrument shaft 604, and a distal end effector 606 having a jaw 608 that can be articulated to grip a patient tissue. The proximal chassis 602 includes a frame 612 and, in some embodiments, a spring assembly 610, that is shaped to engage with the distal end of a manipulator arm (e.g., shaped to connect to the tool connector 514 described with reference to FIG. 5), ¶ [0116] (“The tools may all have the same mechanical interface so that they may all be attached to the same manipulator arm and, in some cases, switched during a surgical procedure.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of the tool tool connectors from Smaby. Since both references teach methods and 
Concerning claim 8, Gulasy discloses The simulator according to claim 6 wherein at least one of the plurality of tools comprises at least two portions which are displaceable with respect to each other and both of which are connectable to a connector. ([0036] (“For example, to simulate holding down an eye and increasing pressure in the eye by pressing down on the eye with Colibri forceps, a haptic arm (109, 111) would simulate the Colibri forceps and would restrict movement of the eye in the viewer of the simulated microscope (107). The resistance of a haptic mechanism (113, 115) may be increased to simulate an increase in hardness of the eye that would be felt by the Colibri forceps or another tool that interacts with the eye.”) 
Concerning claim 10, Gulasy discloses The simulator according to claim 9, but does not expressly disclose wherein each tool comprises an electronic key that permits the controller to automatically sense which tool is connected to a connector. Smaby teaches this limitation (Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc.”), ¶ [0164], ¶ [0167], ¶ [0189] The stored “tool identifier” is an electronic key that allows automatic determination of the type of attached tool.). A POSITA would have been 
Concerning claim 11, Gulasy discloses The simulator according to claim 10 wherein one or more procedures are associated with each of the plurality of tools (¶ [0027] (“The present invention is described in the context of MSIC surgery. However, the present invention may be used to simulate other types of surgical procedures performed on the human eye and on other parts of the human body.”), ¶[0041-0042], ¶ [0053], ¶[0057-0058]). To the extent Gulasy does not disclose wherein one or more procedures are associated with each of the plurality of tools, Smaby teaches this limitation  (¶ [0047] (“By providing robotic systems employing processors appropriately configured to control a number of different manipulator assemblies, such as different … surgical tools, the flexibility of the robotic systems in performing surgical procedures may be significantly increased.”), ¶ [0048] (“Actuation of the end effector (such as opening or closing of the jaws of a gripping device, energizing an electrosurgical paddle, activating air pressure for a vacuum, or the like) will often be separate from, and in addition to, these manipulator assembly degrees of freedom.”), ¶ [0074], ¶ [0063], ¶ [0065] (“The patient side cart 54 can use an imaging device, such as a stereoscopic endoscope, to capture images of the procedure site and output the captured images to an electronics cart 56 (such as the electronics cart 24 in FIG. 1A). As discussed above, the electronics cart 56 can process the captured images in a variety of ways prior to any subsequent display. For example, the electronics cart 56 can overlay the captured images with a virtual control interface prior to . A POSITA would have been motivated to combine Smaby and Gulasy because multiple procedures could be programmed into Smaby for each tool as taught in Gulasy. The identification unit of Smaby could predictably have been included as part of the interchangeable handles of Gulasy and communicate with the computer to perform tool identification and associate the tool with the correct procedure. Further, a POSITA would be motivated to include a tool identification unit to ensure the proper tools are attached for simulation so the visualization and haptic feedback provided correspond with the properly attached tool handle.
Concerning claim 13, Gulasy discloses The simulator according to claim 11 wherein one or more of the plurality of tools comprises one or more sensors (¶ [0037] (“The haptics are based on the use of admittance control, using a force sensor as an input”)).
Concerning claim 14, Gulasy discloses The simulator according to claim 13 wherein one or more of the plurality of tools comprises one or more haptic feedback means (¶ [0001], ¶ [0034-0037] (“The haptic arms (109, 111) provide tactile realism in the form of force feedback when working on the virtual eye model.”)).
Concerning claim 15, Gulasy discloses The simulator according to claim 14, but does not expressly disclose wherein one or more of the plurality of tools comprises a memory unit. Smaby teaches this limitation (¶ [0122], ¶ [0009] (“some techniques for providing system compatibility with new tools have been disclosed, such as those discussed in U.S. application 
Concerning claim 16, Gulasy discloses The simulator according to claim 15, but does not disclose wherein the memory unit stores parameters for the controller to use to simulate a procedure associated with the tool Smaby teaches this limitation (¶ [0122], ¶ [0009] (“some techniques for providing system compatibility with new tools have been disclosed, such as those discussed in U.S. application Ser. No. 12/114,082 filed May 2, 2008 (U.S. Pat. No. 7,983,793), entitled "Tool Memory-Based Software Upgrades for Robotic Surgery," the disclosure of which is incorporated herein by reference in its entirety”). The incorporated U.S. Pat. No. 7,983,793 discloses “A first additional tool has a memory with additional tool data or code.” in col. 2 ll. 53-54.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of a memory unit as part of a tool as taught in Smaby Smaby. Since both references teach methods .
Concerning claim 17, Gulasy discloses The simulator according to claim 16 wherein the sensors, the haptic feedback means and/or the memory units are in electrical communication with the controller. (Fig. 2, ¶ [0046-0058] (“A haptics control unit (208) receives simulation modeling information from the physics modeling application. The haptics control unit (208) further receives surgical input information (216) from the haptic arms (109, 111) concerning the position and orientation of the haptic arms (109, 111). The haptics control unit (208) controls the amount of force and resistance applied by the haptic mechanisms (113, 115) to the haptic arms (109, 111).”))
Concerning claim 18, Gulasy discloses The simulator according to claim 17, but does not expressly teach a tool connector. Smaby teaches wherein the sensors, the haptic feedback means and/or the memory units are in electrical communication with the controller via a pathway of one or more electrical conductors extending from the controller, along the a length of the robot arms and through an electrical connection made between the connector and the tool (¶ [0081]-[0082] (“In another embodiment, the manipulator arm 500 may include a tool connector 514 that is shaped to engage with a corresponding connector on the tool. The tool connector 512 may include one or more elements for communicating information between elements of the tool (e.g., motors or other actuators, sensors, etc.) and elements of the manipulator arm 500 (e.g., electrical and/or optical conductors in the links, electrical and/or . Since both references teach methods and systems for performing surgery using haptic feedback with arms that have interchangeable tools the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Gulasy because the ability to attach tools to the haptic arms and practice insertion would allow for simulation of the complete surgery. Further, a POSITA would be motivated to allow attachment of different tools to the end of the robot arm to allow different types of movement or to use a different tool (Smaby ¶ [0008]).
Concerning claim 19, Gulasy discloses The simulator according to claim 1 and teaches electrical connections between the tools for transmitting power and data (See Fig. 2), but does not expressly disclose tool connectors. Smaby teaches wherein the connectors comprise electrical connectors for transmitting power and/or data between the simulator and the tool connected to the connectors (¶ [0081]-[0082] (“In another embodiment, the manipulator arm 500 may include a tool connector 514 that is shaped to engage with a corresponding connector on the tool. The tool connector 512 may include one or more elements for communicating information between elements of the tool (e.g., motors or other actuators, sensors, etc.) and elements of the manipulator arm 500 (e.g., electrical and/or optical conductors in the links, electrical and/or optical components of the support structure connector 512, etc.). For example, . Since both references teach methods and systems for performing surgery using haptic feedback with arms that have interchangeable tools the references are from the same field of endeavor. A POSITA would have been motivated to combine Smaby and Gulasy because the ability to attach tools to the haptic arms and practice insertion would allow for simulation of the complete surgery. Further, a POSITA would be motivated to allow attachment of different tools to the end of the robot arm to allow different types of movement or to use a different tool (Smaby ¶ [0008]).
Concerning claim 39, Gualsy discloses The simulator according to claim 1, but does not expressly disclose wherein the tool identifying means comprises electronic or digital detecting elements. Smaby teaches this limitation ((Fig. 8C (tool identification unit 845), Figs. 14B-C, ¶ [0011], ¶ [0013], ¶ [0122] (“The tool 840 in this embodiment includes a tool identification unit 845. The tool identification unit 845 may store a tool identifier that identifies one or more characteristics of the tool. For example, the tool identifier may identify the type of tool (e.g., endoscope, jaws, vacuum, electrosurgical paddle, etc. … The tool identification unit 845 may be operable to communicate the tool identifier to other elements of the robotic system, such as elements of the support structure.”), ¶ [0164], ¶ [0167], ¶ [0189]) The tool identifying means uses electronic detecting elements such as the tool identifier which is communicated over wires to the controller.). A POSITA would have been motivated to combine Smaby and Gulasy because an identification unit could predictably have been included as part of the interchangeable handles of Gulasy and communicate with the computer to perform tool identification. Further, a POSITA would be motivated to include a tool identification unit to ensure the proper tools are .
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gualsy in view of Smaby, further in view of Tuchschmid, and further in view of US Patent Pub. No. 20070270685 (“Kang”). 
Concerning claim 21, Gualsy as discloses The simulator according to claim 4 (see claim 4). Gualsy does not expressly disclose impedance control. Kang teaches wherein the robot arms are controlled using an impedance control method wherein in response to displacement of the robot arm the controller applies resistive forces to the robot arm dependent upon the movement of the robot arm, but Kang teaches this limitation (¶ [0083] (“In a hybrid control mode, the haptic device 30 utilizes both admittance and impedance control. For example, a workspace of the haptic device 30 may be divided into a first subspace in which admittance control is used and a second subspace in which impedance control is used and/or both position and force inputs may be used to compute a force or position output.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of haptic feedback and constraints from Kang. Since both references teach methods and systems for modeling and performing minimally invasive surgeries the references are from the same field of endeavor. A POSITA would have been motivated to combine Gulasy and Kang because the haptic constraints of Kang could have predictably been incorporated into Gulasy, a system that was already using haptic force feedback. Gulasy is designed to work with a variety of procedures throughout the body (¶ [0027]) and to provide a resistive force through the haptic mechanism (¶ [0036]), so addition impedance control where appropriate for the surgical procedure would be predictable. It 
Concerning claim 22, Gulasy as modified discloses The simulator according to claim 1 (see claim 1) Gulasy does not expressly disclose wherein the robot arms are controlled using an admittance control method wherein when a force is exerted upon the robot arm, the robot arm is displaced by the controller in a manner dependent upon the force applied, but Kang teaches this limitation (¶ [0083] (“In an admittance control mode, the haptic device 30 accepts force input and yields position (or motion) output. For example, the haptic device 30 measures or senses a wrench at a particular location on the haptic device 30 (e.g., the user interface 37) and acts to modify a position of the haptic device 30 … In a hybrid control mode, the haptic device 30 utilizes both admittance and impedance control. For example, a workspace of the haptic device 30 may be divided into a first subspace in which admittance control is used and a second subspace in which impedance control is used and/or both position and force inputs may be used to compute a force or position output.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gulasy for addition of haptic feedback and constraints from Kang. Since both references teach methods and systems for modeling and performing minimally invasive surgeries the references are from the same field of endeavor. A POSITA would have been motivated to combine Gulasy and Kang because the haptic constraints of Kang could have predictably been incorporated into Gulasy, a system that was already using haptic force feedback. Gulasy is designed to work with a variety of procedures throughout the body (¶ [0027]) and to provide a resistive force through the haptic mechanism (¶ [0036]), so addition .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulasy in view of Smaby further in view of Tuchschmid, and further in view of US Patent Pub. No. 20160354169 (“Suttin”). 
Concerning claim 20, Gulasy as modified discloses The simulator according to claim 1 (see claim 1) although Gualsy does not expressly teach wherein at least one of the connectors comprises a magnetic connector, but Suttin teaches this limitation (¶ [0051] (The connection between the coupler 147 and the tool 155 can be … a magnetic connection… or any combination thereof such that the tool 155 is removably and securely coupled to the coupler 147 in a known and repeatable manner.)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Smaby for addition of a magnetic tool connector from Suttin. Since both references teach methods and systems for modeling and performing minimally invasive surgeries using robotic arms the references are from the same field of endeavor. A POSITA would have been motivated to combine Gulasy and Suttin because the magnetic connector of Suttin is a simple design choice that could be easily swapped for the connectors disclosed in Smaby. It would also be desirable to a POSITA to use magnetic connections to increase ease of attachment and automatically guide the tool into the right connection position.


Response to Arguments
Applicant’s arguments and amendments regarding rejection under 35 U.S.C. 112 are persuasive and these rejections are withdrawn. Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10, 11, 13-22, and 39 regarding 35 U.S.C. 102 have been considered but are moot because the new ground of rejection under 35 U.S.C. 103 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Jan. 3, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715